724 S.E.2d 529 (2012)
Nelson W. TAYLOR, III, and Patricia V. Taylor
v.
Marilyn MILLER.
No. 459P11.
Supreme Court of North Carolina.
April 12, 2012.
James W. Thompson, III, Morehead City, for Taylor, Nelson W. (III), et al.
Marilyn Miller, for Miller, Marilyn.

ORDER
Upon consideration of the petition filed on the 24th of October 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."